Citation Nr: 1621904	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-11 876	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1981 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Cleveland, Ohio.

In September 2007, the Veteran was notified of the time and place of a Board hearing she had requested.  See 38 C.F.R. § 20.704(b).  She failed to appear, however, and no motion for rescheduling was received.  Accordingly, the request for hearing was deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for additional development in January 2011, January 2013, and June 2013.  On each occasion, after taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

The Board denied the appeal in November 2013.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 memorandum decision, the Court vacated the Board's November 2013 decision and remanded the matter to the Board for further development and readjudication.

In December 2014, while her appeal to the Court was pending, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of attorney Harry Binder.  That action had the effect of revoking the prior power of attorney in favor of The American Legion.  38 C.F.R. § 14.631(f)(1).  The Board recognizes the change in representation.

Coincident with his appointment in December 2014, the Veteran's current representative submitted a notice of disagreement (NOD) with regard to an August 2014 AOJ decision denying the Veteran's claim for compensation pursuant to Title 38, United States Code, Section 1151, for diabetes mellitus.  Thus far, the Veteran has not been furnished a statement of the case (SOC) with respect to that issue.  See, e.g., 38 C.F.R. § 19.29 (2015).  However, it appears clear that the AOJ is aware of the NOD and is continuing to work on the appeal.  Therefore, it will not be remanded at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

For the reasons set forth below, the matter currently developed for appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

In its July 2015 memorandum decision, the Court held that the Board, in denying the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, erred in relying on the reports of VA examinations conducted in January and June 2013.

The Court noted that the Board, having previously found the January 2013 report inadequate for purposes of adjudication, should not have thereafter relied upon it in its decision.  As to the June 2013 report, the Court found that that report was likewise inadequate.  Specifically, the Court found that the June 2013 VA examiner failed to provide an explanation or rationale for her conclusion that none of the Veteran's alleged stressors-including, in particular, a stressor the Veteran reported as having taken place during advanced individual training (AIT), the description of which the examiner had abbreviated-did not meet "Criterion A" so as to support a diagnosis of PTSD under the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In light of Court's decision, a new examination is required.  In this regard, the Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125(a) (2015).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board prior to that date, the amendments are not applicable.

The record reflects that records from the VA Medical Center (VAMC) in Cleveland, Ohio, dated from June 14, 2001, to December 19, 2011, were uploaded to the Veteran's electronic, Virtual VA file in February 2012.  However, the records are not, in fact, attached to Virtual VA.  This needs to be corrected.  Updated records of the Veteran's VA treatment should also be procured.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file(s) copies of records of any relevant treatment the Veteran received at the VAMC in Cleveland, Ohio, between June 14, 2001, and December 19, 2011 (which were purportedly associated with the record in February 2012, but are not presently of record).

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that complete records of such treatment were last procured in February 2012.

3.  Arrange to have the Veteran scheduled for a VA mental disorders examination.  The examination should be conducted by an examiner who has not previously examined the Veteran, if feasible.  The examiner should review the record.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should provide an opinion, consistent with sound medical judgment, as to each of the following questions:

(a)  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran currently meets, or has met any at time since February 2005 (when she filed her claim for service connection), the DSM-IV criteria for a diagnosis of PTSD?

In considering the question, please consider the stressors the Veteran has previously described, as follows:

(i)   The Veteran says that one evening when she was in bed, just getting to sleep, her roommate came in with two men.  She pulled the covers over her head and ignored them.  After a while, she heard them leave-or so she thought-but only one male and the girl had left.  The other male sat on her bed and proceeded to pull the covers back "saying disgusting things like 'I love you, I want you.'"  She says she immediately jumped up, bolted into the bathroom, and locked the door; that the male pounded on the door, saying he was going break it down; that she was panicking and trembling; and that she opened the bathroom window and climbed out and went and stayed in another barrack.   She says that she was supposed to go home for her brother's wedding two weeks later, but because of this incident she put in for emergency leave the next day.  (Although a request for emergency leave is not mentioned in her service records, her mother and sister have provided statements supporting her account.)  She also says that she reported the incident to the commanding officer.  She has stated, "I was petrified. I thought about getting out.  My anxiety was wild."

(ii)  The Veteran says that a male drill sergeant, after ordering another male soldier she was conversing with to leave, took her military ID and questioned her for 4 to 5 minutes in a manner than made her "very uncomfortable" and scared.  After the encounter, she says that she "ran from there . . . [and] was shaking."

(iii)  The Veteran says she received explicit threats of rape from two male soldiers, who after staring and following her in the gym, exclaimed, "We're gonna rape you tonight."

(iv)  The Veteran has described finding a man hanging from his fingers outside of her barracks window.  She has stated that that is when her "nerves really took off."  She says she was taken to Tripler Army Hospital, where she was told it was nerves and given a valium, and that, from that time, she began to have stomach problems, dizziness, nervousness, and shaking.  

The examiner is asked provide a clear explanation or rationale for his or her conclusion as to why the DSM-IV criteria for a diagnosis of PTSD have or have not been met, to particularly include whether "Criterion A" has been satisfied.  In so doing, the examiner should consider and discuss the multiple VA clinical reports of record that set out a diagnosis of PTSD/MST (military sexual trauma).

(b)  What other psychiatric diagnoses are, or have been, present since February 2005?  For any disorder for which the Veteran has been treated at any time since February 2005, but the examiner finds is not now present, please discuss whether it is at least as likely as not that the Veteran met the DSM-IV criteria for that diagnosis at some point since February 2005, though the condition has since resolved.

In so doing, the examiner should consider that the record reflects a variety of diagnoses since February 2005, to include adjustment disorder, anxiety, panic disorder, major depressive disorder, mood disorder, bipolar disorder, schizoaffective disorder, alcohol abuse, possible sedative abuse, and personality disorder.

(c)  If the Veteran has had PTSD at any time since February 2005, is it at least as likely not that PTSD is attributable, at least in part, to the Veteran's reported stressors of sexual harassment and assault during military service?  Please discuss any evidence that, from a medical standpoint, tends to corroborate the Veteran's account of in-service stressors.

(d)  For any psychiatric disorders other than PTSD that have been present since February 2005, is at least as likely as not that any such disorder had its onset in, or is otherwise attributable to, the Veteran's period of active service?

Please discuss the medical significance, if any, of the Veteran's report in September 1982 to the effect that she was having problems with dizziness, nervousness, and vision; her report in October 1982 that she was having dizzy spells at night, associated with pre-sleep or awakening from sleep, and also associated with tremors and hallucinations, which was thought to be due to stress or psychological factors; and records from May 1985 reflecting a finding of possible anxiety, with a referral to psychiatry, after the Veteran complained of dizziness and abdominal pain; together with her report of marital dysfunction and mention of psychosexual problems.

(e)  Is it at least as likely as not that a psychosis was manifested during the one-year period following the Veteran's discharge from service?

Please discuss the medical significance, if any, of the in-service reference to possible hallucinations in October 1982, and whether such may properly be considered a prodromal symptom of a subsequently diagnosed psychosis.

(f)  Is it clear and unmistakable (i.e., manifest, obvious, or undebatable) that one or more of the psychiatric disorders present since February 2005 existed prior to the Veteran's entry into service?  If so, please identify any such disorder(s).

In so doing, please discuss the medical significance, if any, of the fact that the Veteran reported a history of nervous trouble when she was examined for service entry in December 1980, but that her clinical evaluation was noted to be normal.

(g)  If it is clear and unmistakable that one or more of the psychiatric disorders present since February 2005 existed prior to the Veteran's entry into service, is it also clear and unmistakable that any such disorder(s) did not increase in severity during service beyond the natural progress of the condition?

(h)  If it the examiner's conclusion that a personality disorder pre-existed service, is it at least as likely as not that an acquired psychiatric disorder became superimposed on the personality disorder during service?  If so, please identify the superimposed disorder.

The examiner must provide both clear conclusions and a reasoned medical explanation supporting his/her conclusion.  In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the Veteran's lay statements regarding the onset of her symptoms and continuity of symptomatology.  If the examiner concludes that any question cannot be answered without resort to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4.  Readjudicate the appeal.

No action is required by the Veteran until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

